United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3355
                        ___________________________

          Employers Preferred Insurance Company, a Florida Corporation,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

     Hartford Accident and Indemnity Company, a Connecticut Corporation,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                          Submitted: September 28, 2018
                             Filed: January 10, 2019
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

COLLOTON, Circuit Judge.

     Hartford Accident and Indemnity Company appeals the district court’s1 grant
of summary judgment in favor of Employers Preferred Insurance Company.
Employers filed this action for declaratory judgment to clarify whether Hartford had

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
a duty to pay half of the expenses related to an underlying workers’ compensation
claim. We conclude that Hartford’s purported cancellation of an insurance policy,
after a workers’ compensation claim had arisen, is void under Missouri law. We
therefore affirm the judgment.

       The appeal arises from a workers’ compensation claim at Hoeckele’s Bakery
in Perryville, Missouri. Paul and Angela Hoeckele operate the bakery. In the summer
of 2013, the Hoeckeles set out to purchase the Bakery’s workers’ compensation
insurance for the coming year. The Bakery had an existing policy with Hartford, and
Angela completed a renewal application and paid the premium for a new policy to run
from July 20, 2013, to July 20, 2014. A few weeks later, on August 9, 2013, Paul
submitted an application and paid the premium for a policy from Employers, also to
run from July 20, 2013, to July 20, 2014. The reason for this double coverage is
unclear, but by mid-August 2013, the Bakery had acquired two workers’
compensation insurance policies, one from Hartford and one from Employers.

       In May 2014, an employee of the Bakery died in an automobile accident in the
course of his employment. Employers covered the legal costs and attorney fees
associated with the subsequent workers’ compensation claim and paid benefits to the
employee’s widow. Employers then sought equitable contribution from Hartford, on
the ground that both policies were in effect on the date of the accident and both
policies contained language guaranteeing an equal division of costs in the event of
concurrent coverage.

       When Hartford declined to contribute, Employers brought this action. The
district court granted summary judgment for Employers, and we review the judgment
de novo. As a federal court with jurisdiction based upon diversity of citizenship, we
apply the substantive law of Missouri. See St. Paul Fire & Marine Ins. Co. v. Bldg.
Constr. Enters., Inc., 526 F.3d 1166, 1168-69 (8th Cir. 2008).



                                         -2-
        Hartford maintains that it does not owe any contribution because the Hoeckeles
never intended to carry two policies for the Bakery and terminated the redundant
coverage with Hartford. When a Hartford agent told Paul after the accident that the
Hartford policy was active, Paul first expressed confusion, thinking that the premium
had never been paid, and then filed a cancellation request on July 8, 2014. Hartford
retroactively cancelled the policy, effective July 20, 2013, and issued the Hoeckeles
a full refund of their premium. By its telling, Hartford owes no contribution because
the Hoeckeles never wanted the Hartford policy in the first place, and Hartford never
would have issued the policy if it had known that the Hoeckeles did not want the
coverage.

       This argument fails because Missouri law bars Hartford from cancelling a
policy, and eliminating its duty to defend and indemnify, after an insured has become
liable for a workers’ compensation claim. The governing statute provides that “[n]o
such contract of insurance shall be cancelled or annulled by any agreement between
the insurance company and the assured after the said assured has become responsible
for such loss or damage, and any such cancellation or annulment shall be void.” Mo.
Rev. Stat. § 379.195.2. Hartford’s cancellation of the Bakery’s policy on July 8,
2014, almost two months after the Bakery employee’s fatal accident, is therefore void.

       Hartford contends that the statute was designed to protect individuals from
their insurers and is inapplicable in cases where an insurance company seeks
contribution from another insurer. The company notes that § 379.195 was part of a
larger act designed to facilitate payments of casualty insurance: “An Act to regulate
the payment under contracts of casualty insurance occasioned by losses on account
of bodily injury or death or damage to property, and providing for the manner and
form of remedy.” The second part of the act, now codified separately, concerned the
rights of injured parties as judgment creditors to proceed against tortfeasors and their
insurers.



                                          -3-
       These arguments do not overcome the clear statutory text, for under Missouri
law, “the primary rule of statutory interpretation is to give effect to legislative intent
as reflected in the plain language of the statute.” Akins v. Dir. of Revenue, 303
S.W.3d 563, 565 (Mo. 2010). The plain language of § 379.195.2 makes “void” any
cancellation of an insurance policy after “loss or damage,” with no exceptions. A
legislature’s words sometimes sweep more broadly than the specific purpose that
motivated individual legislators, but it is the text, not the intentions, that constitute
law. There is no ambiguity in the text that justifies resort to the statute’s title to
ascertain meaning. Cf. In re Graves, 30 S.W.2d 149, 152 (Mo. 1930). And there is
no absurdity here that justifies judicial revision of the text; Hartford was paid to
provide coverage, and a reasonable legislature might well seek to avoid competing
efforts to cancel by concurrent insurers.

       Hartford also raises an affirmative defense that the Bakery’s purchase of the
Hartford policy was a mutual mistake. “A mutual mistake occurs when both parties,
at the time of contracting, share a misconception about a basic assumption or vital
fact upon which they based their bargain.” 27 Richard A. Lord, Williston on
Contracts § 70:107, at 536 (4th ed. 2003). Under Missouri law, when two parties
make a mistake about a material aspect of the contract, there is no mutual assent, and
no real agreement is formed. Fulton v. Bailey, 413 S.W.2d 514, 518 (Mo. 1967).
Citing Great Atlantic Insurance v. Liberty Mutual Insurance, 576 F. Supp. 561 (E.D.
Mo. 1983), Hartford argues that § 379.195.2 is inapplicable because cancellation of
the policy was not based on “a subsequent agreement, but rather on the pre-existing
agreement and intention of the parties as of the time the policy was issued.” Great
Atl. Ins., 576 F. Supp. at 565.

      Assuming for the sake of analysis that the defense was properly pleaded,
Hartford identifies no mutual mistake during the formation of the insurance contract.
Angela’s submission of the Hartford application and payment of the premium to
Hartford created a binding contract. Whatever Paul might have believed later when

                                           -4-
he submitted an application for insurance with Employers could not demonstrate a
mistake at the time when the Bakery, through Angela, contracted with Hartford.
Unlike in Great Atlantic Insurance, where a clerical error led the contract to deviate
from the intent of the parties, id. at 564, the Bakery received what it contracted for on
July 17, 2013—a workers’ compensation insurance policy from Hartford. The
Hoeckeles may never have wanted the Bakery to take on double coverage, but the
contract with Hartford at most constitutes an administrative misstep by the Hoeckeles,
not a mutual mistake under contract law that could avoid the prohibition on
cancellation under § 379.195.2.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -5-